Citation Nr: 1130646	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-00 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for residuals of a left ankle sprain (left ankle disability).  

2.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine (lumbar spine disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from January 2003 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for his ankle and lumbar spine disabilities and initially assessed them with 10 percent and 0 percent ratings, respectively.  In a December 2008 rating decision, an increased evaluation of the Veteran's lumbar spine disability was granted from 0 percent to 10 percent.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.   Since the Veteran has not received the maximum available benefit, the Board will continue to assess the evaluation of the lumbar spine disability.  

Following the issuance of the statement of the case dated in December 2008, new evidence relevant to the claims was submitted.  There is no subsequent supplemental statement of the case on file that addresses this new pertinent evidence.  However, the Veteran submitted a written waiver of initial review from the agency of original jurisdiction.  As such, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010).  

Unfortunately, the appeal must be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a pre-discharge, general VA examination in April 2008 to assess the severity of his left ankle and lumbar spine disabilities.  In subsequently submitted evidence, to include the Veteran's own testimony and treatment notes from the Temple VA Medical Center and the Darnall Army Medical Center, it appears that the severity of the symptoms of the Veteran's left ankle and lumbar spine disabilities may have increased in severity.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  On remand, the Veteran should be scheduled for VA examinations to assess the current severity of his service-connected left ankle and lumbar spine disabilities.  

Because this matter must be remanded, the Board takes advantage of this opportunity to supplement the record.  During his March 2011 Board hearing, the Veteran testified that paperwork had been submitted to commence a medical discharge due to his service-connected disabilities.  A March 2011 Fit for Duty Examination report indicates that the Veteran's symptoms of his ankle disability warranted referral for a medical board evaluation.  On remand, the RO must obtain a copy of the Veteran's Official Military Personnel File, as it may contain a copy of a Medical Board Report.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Official Military Personnel File and any relevant records of a Medical Board Report.

2. After the above-mentioned development has been completed to the extent possible, the Veteran should be afforded a VA examination(s) to evaluate the nature and severity of his service-connected left ankle and lumbar spine disabilities.  The claims folders and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.

Based on the medical findings and a review of the claims file, the examiner should address the limitation of motion of the Veteran's left ankle and lumbar spine as well as any neurological abnormalities associated with these disabilities, if any.  The examiner must provide accurate and fully descriptive assessments of all clinical findings resulting from the Veteran's service-connected disabilities.  If it is not possible to differentiate between impairment resulting from his service-connected left ankle and lumbar spine disabilities and impairment resulting from any other nonservice-connected disorder, the examiner should state this in the report.  In addition to assessing the Veteran's current status and symptomatology, the VA examiner should conduct a thorough review of the medical evidence of record and, to the extent possible, provide a medical opinion as to the evolving nature and severity of the Veteran's left ankle and lumbar spine disabilities.  Specifically, the examiner should formulate a medical opinion as to whether the Veteran's current symptomatology has increased in severity since the April 2008 VA examination.  

The examiner should also opine as to the Veteran's ability to obtain gainful employment due to these disabilities.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report and clearly indicate what records were reviewed in reaching such opinions.  If the examiner is unable to provide the requested information or opinions with any degree of medical certainty, the examiner should clearly indicate that.

3. Thereafter, the RO should review all the evidence received since the December 2008 statement of the case and readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


